      Case 1:15-cv-09150-LAP Document 10 Filed 10/29/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

DESMOND WITHERSPOON,

                     Plaintiff,
                                               15-cv-09150 (LAP)
               -against-
                                                     ORDER
SONAR PRODUCTIONS LLC, INC.,

                     Defendant.

LORETTA A. PRESKA, Senior United States District Judge:

    Before the Court is Plaintiff Desmond Witherspoon’s notice

of motion to reopen his case.      (See dkt. no. 9).     For the

following reasons, that motion is DENIED.

    This is the second such motion Mr. Witherspoon has filed in

this action.    By Order dated December 9, 2016, this Court denied

Plaintiff’s first motion to reopen the case.        (See dkt. no. 6.)

The Court noted therein that:      it had previously dismissed this

action and a second pro se action initiated by Plaintiff; that

“Plaintiff had been previously barred from filing any civil

actions in this Court in forma pauperis without first obtaining

the Court’s leave to file;” that Plaintiff failed to obtain the

Court’s leave before making the filing; and that Plaintiff

failed to provide the Court sufficient reason to grant him Rule

60(b) relief.    (Id.)     Accordingly, the Court denied the motion

and directed the Clerk of Court not to accept further

submissions from Plaintiff in either action.        (Id.)
         Case 1:15-cv-09150-LAP Document 10 Filed 10/29/20 Page 2 of 2



    Plaintiff’s second notice of motion to reopen is yet

another frivolous filing that directly contravenes this Court’s

plainly stated directive.        Plaintiff has once again failed to

seek leave from this Court prior to filing his motion.

Moreover, Plaintiff’s motion asks the Court to “Grant verdict

[sic] in favor of Plaintiff.”        (See dkt. no. 9.)      Plaintiff

lists, as the only “facts that are relevant to the motion,” that

the “U.S. Code used on case [sic] was not applied.”            (See id.)

Liberally construed as a Rule 60(b) motion, Plaintiff fails to

provide any plausible basis for relief.

    Accordingly, the motion (see dkt. no. 9) is DENIED.

    The Clerk of Court is directed to mail a copy of this order

to Plaintiff and note service on the docket, and is further

directed not to accept further submissions from Plaintiff in

this action, with the exception of a notice of appeal.             The

Court certifies, pursuant to 28 U.S.C. § 1915(a)(3), that any

appeal from this Order would not be taken in good faith and

therefore in forma pauperis status is denied for any an appeal.

See Coppedge v. United States, 369 U.S. 438, 444-45 (1962).

SO ORDERED.

Dated:       New York, New York
             October 29, 2020

                                    ____________________________
                                    LORETTA A. PRESKA
                                    Senior United States District Judge
